DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,205,530 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach a pulsed light communication device comprising: 
said at least one photo detector detecting said wavelength in said visible light spectrum, said controller generating a continuous uninterrupted modulated pulsed light emitting diode light signal transmitting information or data, said continuous uninterrupted modulated pulsed light emitting diode light signal comprising a plurality of rapid flashes of light at said wavelength, said rapid flashes of light being generated at a frequency which is not observable to unaided eyes of an individual, said controller regulating said rapid flashes of light embedding and communicating said information or data within said illumination, said information or data comprises an origination identifier, and a destination identifier, said controller having memory, said memory storing at least one light sensitivity threshold detection level for said at least one photo detector for said wavelength, said at least one sensitivity threshold detection level being greater than zero or off, said continuous uninterrupted modulated pulsed light emitting diode light signal having a first amplitude level and a second reduced amplitude level, said first amplitude level being greater than said second reduced amplitude level, wherein said controller varies said second reduced amplitude level to be greater than a value of zero or off and greater than said sensitivity threshold detection level.

Previously cited references Yang et al, U.S. Publication No. 2015/0078743; Ashdown, U.S. Publication No. 2006/0239689; and Pederson, U.S. Publication No. 

In addition, in light of the Terminal Disclaimer noted above, the double patenting rejection in the previous action is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CASEY L KRETZER/Examiner, Art Unit 2637